Exhibit 10.2

 

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.



THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.



     6.5% CONVERTIBLE NOTE DUE APRIL 30, 2010

 

OF



OPHTHALMIC IMAGING SYSTEMS

 



Note No.: _ 
Issuance Date: October 29, 2007  

Original Principal Amount: $_________
New York, New York



 

This Note (“Note”) is one of a duly authorized issue of Notes of OPHTHALMIC
IMAGING SYSTEMS, a corporation duly organized and existing under the laws of the
State of California (the “Company”), designated as the Company's 6.5%
Convertible Notes Due April 30, 2010 (“Maturity Date”) in an aggregate principal
amount (when taken together with the original principal amounts of all other
Notes) which does not exceed Two Million Seven-Hundred Fifty Thousand U.S.
Dollars (U.S. $2,750,000) (the “Notes”).

For Value Received, the Company hereby promises to pay to the order of
_____________ or its registered assigns or successors-in-interest (“Holder”) the
principal sum of ____________ Dollars (U.S. $______), together with all accrued
but unpaid interest thereon, if any, on the Maturity Date, to the extent such
principal amount and interest has not been repaid or converted into the
Company's Common Stock, no par value per share (the “Common Stock”), in
accordance with the terms hereof. Interest on the unpaid and unconverted
principal balance hereof shall accrue at the rate of 6.5% per annum from the
date of original issuance hereof (the “Issuance Date”) until the same becomes
due and payable on the Maturity Date, or such earlier date upon acceleration or
by conversion, redemption or repayment in accordance with the terms hereof or of
the other Agreements. Interest on this Note shall accrue daily commencing on the
Issuance Date and shall be computed on the basis of a 360-day year, 30-day
months and actual days elapsed and shall be payable in accordance with Section 1
hereof. Unless otherwise agreed or required by applicable law, payments will be
applied first to any unpaid collection costs, then to unpaid interest and fees
and any remaining amount to principal.

--------------------------------------------------------------------------------

 

All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by Company check. This
Note may not be prepaid in whole or in part except as otherwise provided herein.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Purchase Agreement dated on or about the Issuance Date pursuant
to which the Notes were originally issued (the “Purchase Agreement”). For
purposes hereof the following terms shall have the meanings ascribed to them
below:

“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

“Bi-Monthly Amount” shall mean one-twelfth (1/12) of the original principal
amount of this Note, together with any and all default payments owing under the
Agreements but not previously paid to date, provided that, prospectively
following each conversion by the Holder pursuant to Section 3 below, the
Bi-Monthly Amount shall be automatically reduced by an amount equal to (a) the
principal amount converted in such conversion, divided by (b) the number of
remaining Bi-Monthly Payment Dates scheduled to occur under this Note.

“Bi-Monthly Payment Date” shall mean June 30, 2008 and the last Business Day of
each other calendar month thereafter (e.g., August 29, 2008, October 31, 2008,
December 31, 2008, etc.).

2

--------------------------------------------------------------------------------

 

“Bi-Monthly Payment Rate” shall mean the lesser of the Conversion Price and
87.5% of the Market Price as of the Bi-Monthly Payment Date for which the
Bi-Monthly Payment Rate is being determined.



“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), except for the contemplated MediVision acquisition,
or any other corporate reorganization or transaction or series of related
transactions in which in any of such events the voting stockholders of the
Company prior to such event cease to own 50% or more of the voting power, or
corresponding voting equity interests, of the surviving corporation after such
event (including without limitation any “going private” transaction under Rule
13e-3 promulgated pursuant to the Exchange Act or tender offer by the Company
under Rule 13e-4 promulgated pursuant to the Exchange Act for 20% or more of the
Company's Common Stock), (ii) (a) any person (as defined in Section 13(d) of the
Exchange Act), together with its affiliates and associates (as such terms are
defined in Rule 405 under the Act), beneficially owns or is deemed to
beneficially own (as described in Rule 13d-3 under the Exchange Act without
regard to the 60-day exercise period) in excess of 35% of the Company's voting
power, other than the MediVision Stockholders, or (b) any of the MediVision
Stockholders (together with their affiliates and associates), individually or in
the aggregate, beneficially own or are deemed to beneficially own (as described
in Rule 13d-3 under the Exchange Act without regard to the 60-day exercise
period) in excess of 49% of the Company's voting power, provided that such
MediVision Stockholders may purchase Common Stock on the Principal Market in
excess of such 49% without constituting a Change in Control Transaction
hereunder so long as such beneficial ownership (or deemed beneficial ownership),
individually or in the aggregate, does not exceed 65% of the Company's voting
power, (iii) there is a replacement of more than one-half of the members of the
Company’s Board of Directors which is not approved by those individuals who are
members of the Company's Board of Directors on the date thereof, (iv) in one or
a series of related transactions, there is a sale or transfer of all or
substantially all of the assets of the Company, determined on a consolidated
basis, or (v) the Company enters into any agreement providing for an event set
forth in (i), (ii), (iii) or (iv) above.

“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the lesser of
the Conversion Price and the Market Price as of the date such ratio is being
determined.

“Conversion Price” shall equal $1.64, provided that if the value of the
aggregate consideration paid or payable by the Company (whether in cash, shares
of Common Stock or other property of the Company) in connection with the
contemplated MediVision acquisition exceeds $4 million, the Conversion Price
shall be reduced to equal the average of the VWAPs for the full calendar quarter
immediately succeeding the consummation of such acquisition, provided that (a)
such average is lower than the Conversion Price then in effect, and (b) in no
event shall the Conversion Price be so reduced below $1.25 (which figure shall
be appropriately and equitably adjusted for stock splits, stock dividends, and
similar events); in the event any conversions occur hereunder prior to any such
adjustment, additional shares of Common Stock shall be issued upon such
adjustment to put the Holder in the same position it would have been had the
adjusted Conversion Price been in effect at the time of the applicable
conversion(s); the Conversion Price shall be subject to further adjustment as
set forth herein;

 

3

--------------------------------------------------------------------------------

 

“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.

“Effective Date” means the date on which a Registration Statement covering all
the Underlying Shares and other Registrable Securities (as defined in the
Registration Rights Agreement) is declared effective by the SEC.

“Effective Registration” shall mean (i) the resale of all Registrable Securities
(as defined in the Registration Rights Agreement) is covered by an effective
registration statement in accordance with the terms of the Registration Rights
Agreement which registration statement is not subject to any suspension or stop
order; (ii) the resale of such Registrable Securities may be effected pursuant
to a current and deliverable prospectus that is not subject at the time to any
blackout or similar circumstance; (iii) such Registrable Securities are listed,
or approved for listing prior to issuance, on the OTC Bulletin Board, the
American Stock Exchange, the New York Stock Exchange or the Nasdaq Stock Market,
and are not subject to any trading suspension (nor shall trading generally have
been suspended on such exchange or market), and the Company shall not have been
notified of any pending or threatened proceeding or other action to delist or
suspend the Common Stock on any of such markets on which the Common Stock is
then traded or listed; (iv) the requisite number of shares of Common Stock shall
have been duly authorized and reserved for issuance as required by the terms of
the Purchase Agreement and this Note; (v) the VWAP on each of the ten (10)
Trading Days immediately preceding the applicable Payment Date shall be greater
than $1.00; (vi) none of the Company or any direct or indirect subsidiary of the
Company shall be subject to any Bankruptcy Event; and (vii) no Event of Default
shall have occurred and be continuing under this Note.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.



“Interest Payment Date” shall mean December 31st and June 30th of each year
commencing on December 31, 2007, provided that if any such day is not a Business
Day, then such Payment Date shall mean the immediately preceding day which is a
Business Day.

“Interest Payment Rate” shall mean the lesser of the Conversion Price and 90% of
the Market Price as of the Interest Payment Date for which the Interest Payment
Rate is being determined.

“Market Price” shall equal the arithmetic average of the daily VWAPs for the
twelve (12) Trading Days immediately preceding the applicable Payment Date or
other date of determination of such Market Price.

“MediVision” shall mean MediVision Medical Imaging Ltd., an Israeli company,
currently contemplated to be acquired by the Company.

“MediVision Stockholders” means, individually and collectively, Agfa Gaeveart
N.V. Ltd., Intergamma Investment Ltd., members of the Allon family and members
of the Shenhar family.

 

4

--------------------------------------------------------------------------------

 

“MFN Transaction” shall mean a transaction in which an investor (the “MFN
Investor”) has the right to directly or indirectly receive additional securities
based upon future capital raising transactions of the Company on terms more
favorable than those granted to the MFN Investor in such transaction.

“Payment Date” shall mean each Interest Payment Date and each Bi-Monthly Payment
Date.

“Per Share Selling Price” shall include the amount actually paid by any Person
for each share of Common Stock in a sale or issuance by the Company. In the
event a fee is paid by the Company in connection with such transaction directly
or indirectly to such Person being sold or issued such securities or its
affiliates (other than for transaction expenses up to $50,000), any such fee
shall be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price. A sale of shares of Common
Stock shall include the sale or issuance of rights, options, warrants or
convertible, exchangeable or exercisable securities under which the Company is
or may become obligated to issue shares of Common Stock, and in such
circumstances the Per Share Selling Price of the Common Stock covered thereby
shall also include the exercise, exchange or conversion price thereof (in
addition to the consideration received by the Company upon such sale or issuance
less the fee amount as provided above). In case of any such security issued in a
Variable Rate Transaction or an MFN Transaction, the Per Share Selling Price
shall be deemed to be the lowest conversion or exercise price at which such
securities are converted or exercised or might have been converted or exercised
in the case of a Variable Rate Transaction, or the lowest adjustment price in
the case of an MFN Transaction, over the life of such securities. If shares are
issued for a consideration other than cash, the Per Share Selling Price shall be
the fair value of such consideration as determined in good faith by independent
certified public accountants mutually acceptable to the Company and the
Purchaser. In the event the Company directly or indirectly effectively reduces
the conversion, exercise or exchange price for any Convertible Securities which
are currently outstanding, then the Per Share Selling Price shall equal such
effectively reduced conversion, exercise or exchange price.

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.

“Principal Market” shall mean the OTC Bulletin Board or such other principal
market or exchange on which the Common Stock is then listed for trading.

“Registration Statement” shall have the meaning set forth in the Registration
Rights Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.



“Trading Day” shall mean a day on which there is trading on the Principal
Market.

5

--------------------------------------------------------------------------------

 

“Underlying Shares” means the shares of Common Stock into which the Notes are
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof and the Purchase Agreement.

“Variable Rate Transaction” shall mean a transaction in which the Company issues
or sells, or agrees to issue or sell (a) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of, Common Stock either (x) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the Common Stock at any time after the
initial issuance of such debt or equity securities, (y) with a fixed conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (but excluding
standard stock split anti-dilution provisions), or (z) under a warrant
exercisable for a number of shares based upon and/or varying with the trading
prices of or quotations for the Common Stock at any time after the initial
issuance of such warrant, or (b) any securities of the Company pursuant to an
“equity line” structure whereby the Company may sell securities at future
determined prices.

“VWAP” shall mean the daily dollar volume-weighted average sale price for the
Common Stock on the Principal Market on any particular Trading Day during the
period beginning at 9:30 a.m., New York City Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York City Time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its "Volume at Price" functions or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30 a.m., New York City Time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at 4:00
p.m., New York City Time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the "pink sheets" by the National Quotation Bureau, Inc. If the VWAP cannot be
calculated for such security on such date on any of the foregoing bases, the
VWAP of such security on such date shall be the fair market value as mutually
determined by the Company and the holders of at least a majority of the
aggregate Principal Amount outstanding under the Notes. All such determinations
of VWAP shall to be appropriately and equitably adjusted in accordance with the
provisions set forth herein for any stock dividend, stock split, stock
combination or other similar transaction occurring during any period used to
determine the Conversion Price or Market Price (or other period utilizing
VWAPs).

The following terms and conditions shall apply to this Note:

Section 1.      Payments of Principal and Interest.

 

(a)      Interest Only Payments. Subject to and in accordance with the terms of
this Section 1, on each Interest Payment Date the Company shall pay to the
Holder all interest accrued to date on the entire outstanding principal amount
of this Note (“Interest Amount”), which Interest Amount shall include interest
accrued on the Bi-Monthly Amount of principal being paid on such Interest
Payment Date.

 

6

--------------------------------------------------------------------------------

 

(b)      Bi-Monthly Payments. Subject to and in accordance with the terms of
this Section 1, on each Bi-Weekly Payment Date the Company shall repay the
Bi-Monthly Amount (including any and all default payments owing under the
Agreements but not previously paid).

 

(c)      Cash or Common Stock. Subject to the terms hereof, the Company shall
have the right to satisfy payment of the Interest Amount or Bi-Monthly Amount,
as the case may be, in full on each Payment Date either in cash or in shares of
Common Stock (but not both, except as otherwise provided herein) at the
Company’s option. The Company shall deliver to all the holders of Notes a
written irrevocable notice in the form of Exhibit B attached hereto electing to
pay such Interest Amount or Bi-Monthly Amount in full on such Payment Date in
either cash or Common Stock (“Payment Election Notice”). Such Payment Election
Notice shall be delivered at least fifteen (15) Trading Days prior to the
applicable Payment Date (the date of such notice being hereinafter referred to
as the “Notice Date ”). If such Payment Election Notice is not delivered within
the prescribed period set forth in the preceding sentence, then the payment
shall be made in either cash or shares of Common Stock on the same terms
hereunder at the Holder’s sole option. If the Company elects or is required to
pay any Interest Amount or Bi-Monthly Amount in cash on a Payment Date, then on
such Payment Date the Company shall pay to the Holder an amount equal to such
Interest Amount or Bi-Monthly Amount, as the case may be, in satisfaction of
such obligation. If the Company elects or is required to pay any Interest Amount
or Bi-Monthly Amount in shares of Common Stock, the number of such shares to be
issued for such Payment Date shall be the number determined by dividing (x) the
Interest Amount or Bi-Monthly Amount, as the case may be, by (y) the Interest
Payment Rate (in the case of payment of the Interest Amount) or the Bi-Monthly
Payment Rate (in the case of payment of the Bi-Monthly Amount), in each case as
of such Payment Date. Such shares shall be issued and delivered within three (3)
Trading Days following such Payment Date and shall be duly authorized, validly
issued, fully paid, non-assessable and free and clear of all encumbrances and
restrictions and free and clear of legends (to the extent provided in Section
5.7 of the Purchase Agreement). If any Holder does not receive the requisite
number of shares of Common Stock in the form required above within such three
Trading Day period, the Holder shall have the option of either (a) requiring the
Company to issue and deliver all or a portion of such shares or (b) canceling
such election (whether by the Company or Holder) to pay such Interest Amount or
Bi-Monthly Amount in Common Stock (in whole or in part), in which case the
Company shall immediately pay in cash such Interest Amount or Bi-Monthly Amount
due hereunder or such portion as the Holder specifies is to be paid in cash
instead of Common Stock. Except as otherwise provided in this Section 1, all
holders of Notes must be treated the same with respect to such payment of the
Interest Amount and Bi-Monthly Amount in shares of Common Stock.

 

(d)      Limitations on Payment in Stock. Notwithstanding anything to the
contrary herein, the Company shall be prohibited from exercising its right to
pay the Interest Amount or Bi-Monthly Amount in shares of Common Stock (and must
deliver cash in respect thereof) on the applicable Payment Date if (i) at any
time from the Notice Date until the time at which the Holder receives such
shares there fails to exist Effective Registration or an Event of Default shall
have occurred and be continuing under this Note, or (ii) the VWAP on each of the
ten (10) Trading Days immediately preceding the applicable Payment Date is not
greater than $1.00, unless otherwise waived in writing by the Holder in whole or
in part at the Holder’s option.

 

7

--------------------------------------------------------------------------------

 

(e)      Ownership/Issuance Limitations. Notwithstanding anything to the
contrary herein, the Company shall be prohibited from exercising its right to
pay the Interest Amount or Bi-Monthly Amount in shares of Common Stock (and must
deliver cash in respect thereof) on the applicable Payment Date to the extent,
and only to the extent, that such payment in shares of Common Stock would result
in the Holder hereof exceeding the limitations contained in Section 3(i) below.
In such event, then (i) the Company on the Payment Date shall pay such portion
of the Interest Amount or Bi-Monthly Amount in shares of Common Stock as may be
effected without exceeding such limitations, and (ii) the Company shall pay the
balance of such Interest Amount or Bi-Monthly Amount in cash.

 

(f)      Deemed Conversions. Any payment of the Interest Amount or Bi-Monthly
Amount in shares of Common Stock pursuant to the terms hereof shall constitute
and be deemed a conversion of such portion of the outstanding Principal Amount
of this Note for all purposes under this Note and the other Agreements (except
that such conversion shall be at the Interest Payment Rate or Bi-Monthly Payment
Rate, as applicable, and except as otherwise provided herein).

(g)      Certain Additional Payments by the Company. Any payment by the Company
to the Holder hereunder, whether for principal, interest or otherwise, shall not
be subject to any deduction, withholding or offset for any reason whatsoever
except to the extent required by law, and the Company represents that to its
best knowledge no deduction, withholding or offset is so required for any tax or
any other reason. Notwithstanding any term or provision of this Note to the
contrary, if it shall be determined that any payment by the Company to or for
the benefit of the Holder (whether for principal, interest or otherwise and
whether paid or payable or distributed or distributable, actual or deemed,
pursuant to the terms of this Note or otherwise) (a “Payment”) would be or is
subject to any deduction, withholding or offset due to any duty or tax (such
duty or tax, together with any interest and/or penalties related thereto,
hereinafter collectively referred to as the “Payment Tax”), then the Company
shall, in addition to all sums otherwise payable hereunder, pay to the Holder an
additional payment (a “Gross-Up Payment”) in an amount such that after all such
Payment Taxes (whether by deduction, withholding, offset or payment) (including
any interest or penalties with respect to such taxes), including without
limitation any Payment Taxes (and any interest and penalties imposed with
respect thereto) imposed upon any Gross-Up Payment, Holder actually receives an
amount of Gross-Up Payment equal to the Payment Tax imposed upon the Payment
(i.e., the Holder receives a net amount equal to the Payment).

 

Section 2.      Subsequent Debt. So long as any Principal Amount of Notes is
outstanding, the Company and its subsidiaries shall not directly or indirectly,
without the affirmative vote of the holders of at least 75% of the outstanding
Principal Amount of the Notes then outstanding, incur or permit to exist
additional indebtedness which is senior to the Notes, or incur, assume or permit
to exist any lien, mortgage, security interest or encumbrance (other than
statutory liens imposed by law incurred in the ordinary course of business for
sums not yet delinquent or being contested in good faith, if such reserve or
other appropriate provision, if any, as shall be required by GAAP shall have
been made in respect thereof) on any of its assets, except for (a) indebtedness
and liens currently outstanding pursuant to agreements as currently in effect on
the Issuance Date, (b) capital leases, financing for equipment and purchase
money security interests, and (c) indebtedness not exceeding $3,000,000 and
security interests securing such indebtedness following the MediVision
acquisition.

 

8

--------------------------------------------------------------------------------

 

Section 3.      Conversion.

 

(a)      Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder's
option, at any time and from time to time to convert the outstanding Principal
Amount under this Note in whole or in part by delivering to the Company a fully
executed notice of conversion in the form of conversion notice attached hereto
as Exhibit A (the “Conversion Notice”), which may be transmitted by facsimile or
electronic transmission. Notwithstanding anything to the contrary herein, this
Note and the outstanding Principal Amount hereunder shall not be convertible
into Common Stock to the extent that such conversion would result in the Holder
hereof exceeding the limitations contained in, or otherwise violating the
provisions of, Section 3(i) below. For clarification purposes, any conversions
of the outstanding Principal Amount under this Note in part pursuant to this
Section 3(a) shall not affect the Company’s obligation to repay the Bi-Monthly
as provided in Section 1 above, except for conversions designated by the Holder
to be applied against the next Bi-Monthly Payment(s) pursuant to Section 1(g)
above.

 

(b)      Common Stock Issuance upon Conversion.

 

(i)      Conversion Date Procedures. Upon conversion of this Note pursuant to
Section 3(a) above, the outstanding Principal Amount hereunder shall be
converted into such number of fully paid, validly issued and non-assessable
shares of Common Stock, free of any liens, claims and encumbrances, as is
determined by dividing the outstanding Principal Amount being converted by the
then applicable Conversion Price. The date of any Conversion Notice hereunder
and any Payment Date shall be referred to herein as the “Conversion Date”. If a
conversion under this Note cannot be effected in full for any reason, or if the
Holder is converting less than all of the outstanding Principal Amount hereunder
pursuant to a Conversion Notice, the Company shall promptly deliver to the
Holder (but no later than five Trading Days after the Conversion Date) a Note
for such outstanding Principal Amount as has not been converted if this Note has
been surrendered to the Company for partial conversion. The Holder shall not be
required to physically surrender this Note to the Company upon any conversion or
payment for the Bi-Monthly hereunder unless the full outstanding Principal
Amount represented by this Note is being converted or repaid. The Holder and the
Company shall maintain records showing the outstanding Principal Amount so
converted and repaid and the dates of such conversions or repayments or shall
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this Note upon each such conversion or
repayment. In addition, following each conversion or repayment in stock of the
outstanding principal amount of this Note, the Holder or the Company shall
complete and update the Note Conversion Schedule attached hereto, and each party
shall initial such schedule and return it by facsimile or electronic
transmission to the other party.

 

(ii)      Stock Certificates or DWAC. The Company will deliver to the Holder not
later than three (3) Trading Days after the Conversion Date, a certificate or
certificates which shall be free of restrictive legends and trading
restrictions, representing the number of shares of Common Stock being acquired
upon the conversion of this Note. In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company's transfer agent is participating in the Depository Trust
Company (“DTC”) Deposits and Withdrawal at Custodian (“DWAC”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its DWAC program
(provided that the same time periods herein as for stock certificates shall
apply). If in the case of any conversion hereunder, such certificate or
certificates are not delivered to or as directed by the Holder by the fifth
Trading Day after the Conversion Date, the Holder shall be entitled by written
notice to the Company at any time on or before its receipt of such certificate
or certificates thereafter, to rescind such conversion, in which event the
Company shall immediately return this Note tendered for conversion. If the
Company fails to deliver to the Holder such certificate or certificates (or
shares through DTC) pursuant to this Section 3(b) (free of any restrictions on
transfer or legends, if such shares have been registered) in accordance
herewith, prior to the tenth day after the Conversion Date, the Company shall
pay to the Holder as partial liquidated damages, in cash, an amount equal to 2%
of the Principal Amount per month.

 

9

--------------------------------------------------------------------------------

 

(c)      Conversion Price Adjustments.

 

(i)      Stock Dividends, Splits and Combinations . If the Company or any of its
subsidiaries, at any time while the Notes are outstanding (A) shall pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then each Affected Conversion Price (as
defined below) shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 3(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.

 

As used herein, the Affected Conversion Prices (each an “Affected Conversion
Price”) shall refer to: (i) the Conversion Price; and (ii) each reported VWAP
occurring on any Trading Day included in the period used for determining the
Market Price or Conversion Price, as the case may be, which Trading Day occurred
before the record date in the case of events referred to in clause (A) of this
subparagraph 3(c)(i) and before the effective date in the case of the events
referred to in clauses (B) and (C) of this subparagraph 3(c)(i).

(ii)      Distributions. If the Company or any of its subsidiaries, at any time
while the Notes are outstanding, shall distribute to all holders of Common Stock
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 3(c)(i) above), then concurrently with
such distributions to holders of Common Stock, the Company shall distribute to
holders of the Notes the amount of such indebtedness, assets, cash or rights or
warrants which the holders of Notes would have received had all their Notes been
converted into Common Stock at the lower of the Conversion Price and the then
applicable Market Price immediately prior to the record date for such
distribution.

 

10

--------------------------------------------------------------------------------

 

(iii)      Common Stock Issuances.     If at any time while this Note is
outstanding the Company or any of its subsidiaries (A) issues or sells any
Common Stock or Convertible Securities, or any warrants or other rights to
subscribe for or to purchase or any options for the purchase of its Common Stock
or (B) directly or indirectly effectively reduces the conversion, exercise or
exchange price for any Convertible Securities which are currently outstanding
(other than pursuant to terms existing on the date hereof), at or to an
effective Per Share Selling Price which is less than the greater of (x) the
closing price on the Trading Day next preceding such issue or sale or, in the
case of issuances to holders of its Common Stock, the date fixed for the
determination of stockholders entitled to receive such warrants, rights, or
options, or (y) the then applicable Conversion Price, then in each such case,
the Conversion Price in effect immediately prior to such issue or sale or record
date, as applicable, shall be automatically reduced effective concurrently with
such issue or sale to an amount determined by multiplying the Conversion Price
then in effect by a fraction, (a) the numerator of which shall be the sum of (1)
the number of shares of Common Stock outstanding immediately prior to such issue
or sale, plus (2) the number of shares of Common Stock which the aggregate
consideration received by the Company for such additional shares would purchase
at such closing price or Conversion Price, as the case may be, and (b) the
denominator of which shall be the number of shares of Common Stock of the
Company outstanding immediately after such issue or sale.

 

The foregoing provisions of this subsection shall not apply to issuances or
sales of (w) the Securities, (x) Common Stock upon conversion, exercise or
exchange of Convertible Securities outstanding on the issuance date hereof in
accordance with the terms in effect on such issuance date, (y) Common Stock or
Convertible Securities under the Company’s duly adopted stock option and bonus
plans for employees and directors, or (z) Common Stock to the current
shareholders of MediVision in exchange for shares of common stock of such entity
in connection with the acquisition of such entity as currently contemplated. For
the purposes of the foregoing adjustments, in the case of the issuance of any
Convertible Securities, the maximum number of shares of Common Stock issuable
upon exercise, exchange or conversion of such Convertible Securities shall be
deemed to be outstanding, provided that no further adjustment shall be made upon
the actual issuance of Common Stock upon exercise, exchange or conversion of
such Convertible Securities. For purposes of this Section 3(c)(iii), if an event
occurs that triggers more than one of the above adjustment provisions, then only
one adjustment shall be made and the calculation method which yields the
greatest downward adjustment in the Affected Conversion Price shall be used.

(iv)      Rounding of Adjustments. All calculations under this Section 3 or
Section 1 shall be made to 4 decimal places for dollar amounts or the nearest
1/100th of a share, as the case may be.

 

(v)      Notice of Adjustments. Whenever any Affected Conversion Price is
adjusted pursuant to Section 3(c)(i), (ii) or (iii) above, the Company shall
promptly deliver to each holder of the Notes, a notice setting forth the
Affected Conversion Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment, provided that any failure to
so provide such notice shall not affect the automatic adjustment hereunder.

 

11

--------------------------------------------------------------------------------

 

(vi)      Change in Control Transactions. In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option, (A)
convert this Note, in whole or in part, at the lower of the Conversion Price and
the then applicable Market Price into the shares of stock and other securities,
cash and/or property receivable upon or deemed to be held by holders of Common
Stock following such Change in Control Transaction, and the Holder shall be
entitled upon such event to receive such amount of securities, cash or property
as the shares of the Common Stock of the Company into which this Note could have
been converted immediately prior to such Change in Control Transaction would
have been entitled if such conversion were permitted, subject to such further
applicable adjustments set forth in this Section 3 or (B) require the Company or
its successor to redeem this Note, in whole or in part, at a redemption price
equal to the greater of (i) 130% of the outstanding Principal Amount being
redeemed and (ii) the product of (x) the average of the Fair Market Price for
the five (5) Trading Days immediately preceding the Holder's election to have
its Notes redeemed and (y) the Conversion Ratio. The terms of any such Change in
Control Transaction shall include such terms so as to continue to give to the
Holders the right to receive the amount of securities, cash and/or property upon
any conversion or redemption following such Change in Control Transaction to
which a holder of the number of shares of Common Stock deliverable upon such
conversion would have been entitled in such Change in Control Transaction, and
interest payable hereunder shall be in cash or such new securities and/or
property, at the Holder’s option. This provision shall similarly apply to
successive reclassifications, consolidations, mergers, sales, transfers or share
exchanges.

 

(vii)      Notice of Certain Events.   If:

 

      A.   the Company shall declare a dividend (or any other distribution) on
its Common Stock; or


      B.   the Company shall declare a special nonrecurring cash dividend on or
a redemption of its Common Stock


      C.  

the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or


      D.  

the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share of
exchange whereby the Common Stock is converted into other securities, cash or
property; or


      E.  

the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;




then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be either (i) emailed
or (ii) mailed to the Holder at its last address as it shall appear upon the
books of the Company, on or prior to the date notice to the Company's
stockholders generally is given, a notice stating (x) the date on which a record
is to be taken for the purpose of such dividend, distribution, redemption,
rights or warrants, or if a record is not to be taken, the date as of which the
holders of Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange.

12

--------------------------------------------------------------------------------

 

(d)      Reservation and Issuance of Underlying Securities . The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note (including repayments in stock), free from preemptive
rights or any other actual contingent purchase rights of persons other than the
holders of the Notes, not less than such number of shares of Common Stock as
shall (subject to any additional requirements of the Company as to reservation
of such shares set forth in the Purchase Agreement) be issuable (taking into
account the adjustments under this Section 3 but without regard to any ownership
limitations contained herein) upon the conversion of this Note hereunder in
Common Stock (including repayments in stock). The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid, nonassessable and freely tradeable.

 

(e)      No Fractions. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the closing price of a share of Common Stock
at such time. If the Company elects not, or is unable, to make such a cash
payment, the Holder shall be entitled to receive, in lieu of the final fraction
of a share, one whole share of Common Stock.

 

(f)      Charges, Taxes and Expenses. Issuance of certificates for shares of
Common Stock upon the conversion of this Note (including repayment in stock)
shall be made without charge to the holder hereof for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder, this Note when surrendered for conversion shall be accompanied by an
assignment form; and provided further, that the Company shall not be required to
pay any tax or taxes which may be payable in respect of any such transfer.

 

(g)      Cancellation. After all of the Principal Amount (including accrued but
unpaid interest and default payments at any time owed on this Note) have been
paid in full or converted into Common Stock, this Note shall automatically be
deemed canceled and the Holder shall promptly surrender the Note to the Company
at the Company’s principal executive offices.

 

(h)      Notices Procedures. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and either (i) emailed or
(ii) delivered personally, by confirmed facsimile, or by a nationally recognized
overnight courier service to the Company at the facsimile telephone number or
address of the principal place of business of the Company as set forth in the
Purchase Agreement. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and either (x) emailed
or (y) delivered personally, by facsimile, or by a nationally recognized
overnight courier service addressed to the Holder at the facsimile telephone
number or address of the Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed delivered (i) upon receipt, when emailed or delivered
personally, (ii) when sent by facsimile, upon receipt if received on a Business
Day prior to 5:00 p.m. (Eastern Time), or on the first Business Day following
such receipt if received on a Business Day after 5:00 p.m. (Eastern Time) or
(iii) upon receipt, when deposited with a nationally recognized overnight
courier service.

 

13

--------------------------------------------------------------------------------

 

(i)      Conversion Limitation. Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon conversion pursuant to the terms hereof shall not exceed a
number that, when added to the total number of shares of Common Stock deemed
beneficially owned by such Holder (other than by virtue of the ownership of
securities or rights to acquire securities (including the Notes and Warrants)
that have limitations on the Holder’s right to convert, exercise or purchase
similar to the limitation set forth herein), together with all shares of Common
Stock deemed beneficially owned at such time (other than by virtue of the
ownership of securities or rights to acquire securities that have limitations on
the right to convert, exercise or purchase similar to the limitation set forth
herein) by the holder’s “affiliates” at such time (as defined in Rule 144 of the
Act) (“Aggregation Parties”) that would be aggregated for purposes of
determining whether a group under Section 13(d) of the Securities Exchange Act
of 1934 as amended, exists, would exceed 9.9% of the total issued and
outstanding shares of the Common Stock (the “Restricted Ownership Percentage”).
Each holder shall have the right (w) at any time and from time to time to reduce
its Restricted Ownership Percentage immediately upon notice to the Company and
(x) (subject to waiver) at any time and from time to time, to increase its
Restricted Ownership Percentage upon not less than 61 days’ prior notice to the
Company, and the provisions of this Section 3(i) shall continue to apply until
such 61st day (or such later date, as determined by the Holder, as may be
specified in such notice of waiver).

 

(j)      Forced Conversion. Subject to the terms hereof:

 

(i)      if at any time the Market Price is equal to or greater than $3.50
(which figure shall be appropriately and equitably adjusted for stock splits,
stock dividends, and similar events) for thirty (30) consecutive Trading Days (a
“Pricing Period”), then the Company shall have the right to compel the Holder to
convert up to 50% of the principal amount of Notes then held by the Holder by
delivering a written notice (a “Forced Conversion Notice”) to the Holder; and

 

(ii)      if at any time the Market Price is equal to or greater than $6.00
(which figure shall be appropriately and equitably adjusted for stock splits,
stock dividends, and similar events) for thirty (30) consecutive Trading Days (a
“Pricing Period”), then the Company shall have the right to compel the Holder to
convert up to the entire principal amount of Notes then held by the Holder by
delivering a Forced Conversion Notice to the Holder;

 

 

14

--------------------------------------------------------------------------------

 

provided in each case that (1) such Forced Conversion Notice must specify the
principal amount of Notes to be converted and the date by which the Holder must
have completed conversion(s) of this Note aggregating to such amount (“Forced
Conversion Date”), which date shall be at least 20 Trading Days after the
Holder’s receipt of such Forced Conversion Notice (a “Notice Period”), (2) the
Company may deliver such Forced Conversion Notice(s) hereunder only within five
(5) Trading Days following the occurrence of such Pricing Period and not prior
to the completion of such Pricing Period, and (3) all Holders of Notes shall be
treated proportionately with respect to the Company’s election to force
conversion of the Notes pursuant to this provision. Such forced conversion shall
be subject to and governed by all the provisions relating to voluntary
conversion of this Note contained herein. Notwithstanding anything contained
herein, the Company shall not be entitled to exercise any forced conversion
right set forth in this subsection 3(j) unless at all times during the
applicable Pricing Period and Notice Period (i) the resale of all Registrable
Securities (as defined in the Registration Rights Agreement) is covered by an
effective registration statement in accordance with the terms of the
Registration Rights Agreement which registration statement is not subject to any
suspension or stop orders; (ii) the resale of such Registrable Securities may be
effected pursuant to a current and deliverable prospectus that is not subject at
the time to any blackout or similar circumstance; (iii) such Registrable
Securities are listed, or approved for listing prior to issuance, on the Nasdaq
Stock Market, the New York Stock Exchange, the American Stock Exchange or the
OTC Bulletin Board, and are not subject to any trading suspension (nor shall
trading generally have been suspended on such exchange or market), and the
Company shall not have been notified of any pending or threatened proceeding or
other action to delist or suspend the Common Stock on any of such markets on
which the Common Stock is then traded or listed; (iv) the requisite number of
shares of Common Stock has been duly authorized and reserved for issuance as
required by the terms of this Note and the Purchase Agreement; (v) the VWAP on
each Trading Day is greater than $1.00; (vi) none of the Company or any direct
or indirect subsidiary of the Company shall be subject to any bankruptcy,
insolvency or similar proceeding; (vii) the Company has paid all prior interest
and principal payments due hereunder; and (viii) such issuance would not cause
the beneficial ownership limitation contained in Section 3(i) above to be
violated.

Section 4.      Defaults and Remedies .

 

(a)      Events of Default .     An “Event of Default” is: (i) a default in
payment of any amount due hereunder which default continues for more than 5
Business Days after the due date thereof; (ii) a default in the timely issuance
of Underlying Shares upon and in accordance with terms hereof, which default
continues for five Business Days after the Company has received written notice
informing the Company that it has failed to issue shares or deliver stock
certificates within the fifth day following the Conversion Date; (iii) failure
by the Company for fifteen (15) days after written notice has been received by
the Company to comply with any material provision of any of the Notes, the
Purchase Agreement, the Registration Rights Agreement or the Warrants (including
without limitation the failure to issue the requisite number of shares of Common
Stock upon conversion hereof and the failure to redeem Notes upon the Holder’s
request following a Change in Control Transaction pursuant to Section 3(c)(vi);
(iv) a material breach by the Company of its representations or warranties in
the Purchase Agreement, Registration Rights Agreement or Warrants; (v) any
default after any cure period under, or acceleration prior to maturity of, any
mortgage, indenture or instrument under which there may be issued or by which
there may be secured or evidenced any indebtedness for money borrowed by the
Company for in excess of $200,000 or for money borrowed the repayment of which
is guaranteed by the Company for in excess of $200,000, whether such
indebtedness or guarantee now exists or shall be created hereafter; or (vi) if
the Company is subject to any Bankruptcy Event.

 

15

--------------------------------------------------------------------------------

 

(b)      Remedies. If an Event of Default occurs and is continuing with respect
to any of the Notes, the Holder may declare all of the then outstanding
Principal Amount of this Note and all other Notes held by the Holder, including
any interest due thereon, to be due and payable immediately, except that in the
case of an Event of Default arising from events described in clauses (v) and
(vi) of Section 4(a), this Note shall become due and payable without further
action or notice. In the event of such acceleration, the amount due and owing to
the Holder shall be the greater of (1) 130% of the outstanding Principal Amount
of the Notes held by the Holder (plus all accrued and unpaid interest, if any)
and (2) the product of (A) the highest closing price for the five (5) Trading
days immediately preceding the Holder’s acceleration and (B) the Conversion
Ratio. In either case the Company shall pay interest on such amount in cash at
the Default Rate to the Holder if such amount is not paid within 7 days of
Holder’s request. The remedies under this Note shall be cumulative.

 

(c)      Default Interest. Notwithstanding anything contained herein, this Note
shall bear interest on the due and unpaid outstanding Principal Amount from and
after the occurrence and during the continuance of an Event of Default pursuant
to Section 4(a) at the rate (the “Default Rate”) equal to the lower of eighteen
(18%) per annum or the highest rate permitted by law.

 

Section 5.      General.

 

(a)      Payment of Expenses. The Company agrees to pay all reasonable charges
and expenses, including attorneys' fees and expenses, which may be incurred by
the Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(b)      Savings Clause. In case any provision of this Note is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

 

(c)      Amendment. Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.

 

(d)      Assignment, Etc. The Holder may assign or transfer this Note to any
transferee only with the prior written consent of the Company, which may not be
unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder's affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company. The Holder shall notify the
Company of any such assignment or transfer promptly. This Note shall be binding
upon the Company and its successors and shall inure to the benefit of the Holder
and its successors and permitted assigns.

16

--------------------------------------------------------------------------------

 

(e)      No Waiver. No failure on the part of the Holder to exercise, and no
delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power. Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.

 

(f)      Governing Law; Jurisdiction.

 

(i)      Governing Law. THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF
ANOTHER JURISDICTION.

 

(ii)      Jurisdiction. The Company irrevocably submits to the exclusive
jurisdiction of any State or Federal Court sitting in the State of New York,
County of New York, over any suit, action, or proceeding arising out of or
relating to this Note. The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action, or proceeding brought in such a court and
any claim that suit, action, or proceeding has been brought in an inconvenient
forum.

 

The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding. Nothing herein shall affect Holder's right to serve process in any
other manner permitted by law. The Company agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.

(iii)      No Jury Trial. The COMPANY hereto knowingly and voluntarily waives
any and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this Note.

 

(g)      Replacement Notes. This Note may be exchanged by Holder at any time and
from time to time for a Note or Notes with different denominations representing
an equal aggregate outstanding Principal Amount, as reasonably requested by
Holder, upon surrendering the same. No service charge will be made for such
registration or exchange. In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with the Note.



[Signature Page Follows]

 

17

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed on the day and in the year first above written.



                                                                                                                               
OPHTHALMIC IMAGING SYSTEMS



                                                                                                  
                              By:
     ___________________________________________

                                                                                                                                      Name:
                                                                                                                                      Title:
 
 
 

Attest:
 
 
 
Sign:                                                        

Print Name:

 

 

 

18

--------------------------------------------------------------------------------

 



     EXHIBIT A



     FORM OF CONVERSION NOTICE



(To be executed by the Holder

in order to convert a Note)



Re:    Note (“Note”) issued by OPHTHALMIC IMAGING SYSTEMS to
_____________________ on or about October ___, 2007 in the original principal
amount of $___________.



The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, no par value per share (the “Common Stock”), of OPHTHALMIC IMAGING
SYSTEMS (the “Company”) according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any. The
undersigned represents as of the date hereof that, after giving effect to the
conversion of this Note pursuant to this Conversion Notice, the undersigned will
not exceed the “Restricted Ownership Percentage” contained in Section 3(i) of
this Note. Capitalized terms used herein and not otherwise defined shall have
the meaning ascribed thereto in the Note.



To the extent the undersigned intends to sell the Underlying Shares issued to
the undersigned upon conversion of this Note pursuant to a Registration
Statement, the undersigned agrees to comply with all applicable prospectus
delivery requirements under the 1933 Act with respect to such sale.



Conversion information:               
                                        _______________________________________

                                                                Date to Effect
Conversion

                    

                                                  
                                        _______________________________________

                                                  Aggregate Principal Amount of
Note Being Converted



                                                  
                                        _______________________________________

                                                  Number of Shares of Common
Stock to be Issued



                                                  
                                        _______________________________________

                                                  Applicable Conversion Price
 

                                                 
                                        _______________________________________

                                                  Signature
 

                                                 
                                        _______________________________________

                                                  Name
 

                                             
                                           _______________________________________

                                                 Address



--------------------------------------------------------------------------------



EXHIBIT B



FORM OF REPAYMENT ELECTION NOTICE



To:     [Holder at Holder’s Address]



Date:     ______________



Re:      6.5% Convertible Note Due April 30, 2010 of Ophthalmic Imaging Systems
(“Note”); capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Note.



Pursuant to Section 1 of the above-referenced Note issued to you (or your
assignor or predecessor-in-interest) on or about October __, 2007, we hereby
notify you that we are irrevocably electing to:

1.     

Pay the Interest Amount due on the Interest Payment Date occurring on _________:


(check one)

          _      In full in cash on such Interest Payment Date.

     ___       In full in shares of the Company’s Common Stock within three
(3) Trading Days following such Interest Payment Date.



2.     

Pay the Bi-Monthly Amount due on the Bi-Monthly Payment Date occurring on
_________:


(check one)

                In full in cash on such Bi-Monthly Payment Date.

    ___      In full in shares of the Company’s Common Stock within three (3)
Trading Days following such Bi-Monthly Payment Date.



                                                                                                           
                               OPHTHALMIC IMAGING SYSTEMS



                                                                                                                                            By:
     ________________________________

                                                                                                             
                              Name:
                                                                                                             
                              Title:
 

--------------------------------------------------------------------------------



EXHIBIT C



NOTE CONVERSION SCHEDULE
 
 

Note Conversion Schedule for the Note issued by OPHTHALMIC IMAGING SYSTEMS to
________________ on or about October ___, 2007 in the original principal amount
of $____________, to be completed and exchanged by fax or email following each
conversion or principal repayment of such Note.

 



Date

Principal amount converted or repaid

Remaining principal balance of Note

Initialed by Company CEO/CFO

Initialed by authorized representative of Note Holder

                                                                               
                                                                               
                                                                     

     

